            Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) RUBY JONES,                           )
                                          )
                     Plaintiff,           )
                                          )
vs.                                       )      Case No. CIV-21-457-R
                                          )
(1) CITY OF OKLAHOMA CITY,                )      JURY TRIAL DEMANDED
a municipal corporation;                  )
(2) DAN BRADLEY, in his individual        )
capacity,                                 )
(3) RYAN STAGGS, in his individual        )
capacity, and                             )
(4) JAMES RAY, in his individual          )
capacity,                                 )
                                          )
                     Defendants.          )

                     ANSWER OF DEFENDANT JAMES RAY
                TO PLAINTIFF’S SECOND AMENDED COMPLAINT

       In response to the allegations of Plaintiff’s Second Amended Complaint (Doc. No.

10), Defendant James Ray, in his individual capacity, alleges and states:

                                   I. INTRODUCTION

       1.      With respect to the allegations of Paragraph 1, Defendant Ray admits the

action is brought under federal and state law. The remaining allegations of Paragraph 1

are denied.

                      II. PARTIES, JURISDICTION & VENUE

       2.      Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 2; therefore they are denied.

       3.      Admitted.
            Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 2 of 12




       4.      The allegations of Paragraph 4 of Plaintiff’s Second Amended Complaint

Petition do not pertain to Defendant Ray, and are therefore neither admitted nor denied.

       5.      The allegations of Paragraph 5 of Plaintiff’s Second Amended Complaint

Petition do not pertain to Defendant Ray, and are therefore neither admitted nor denied.

       6.      With respect to the allegations of Paragraph 6, Defendant Ray admits he was

acting under color of state law and within the scope of his employment as an OCPD officer.

The remaining allegations of Paragraph 6 are denied.

       7.      With respect to the allegations of Paragraph 7, Defendant Ray admits this

court has jurisdiction and is a proper venue.

       8.      The allegations of Paragraph 8 of Plaintiff’s Second Amended Complaint do

not pertain to Defendant Ray, and are therefore neither admitted nor denied.

                            III. FACTUAL BACKGROUND

       9.      Defendant Ray’s responses to the allegations contained in Paragraphs 1-8

of Plaintiff’s Second Amended Complaint are restated and incorporated by reference.

       10.     Admitted.

       11.     Admitted.

       12.     With respect to the allegations of Paragraph 12, Defendant Ray denies he

asked for consent. Defendant Ray is without sufficient knowledge or information to admit

or deny the allegations of this paragraph as they relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       13.     With respect to the allegations of Paragraph 13, Defendant Ray denies that

he informed Plaintiff the officers had a warrant. Defendant Ray is without sufficient

                                                2
          Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 3 of 12




knowledge or information to admit or deny the allegations of this paragraph as they relate

to the actions of other officers at the scene; therefore, the allegations are denied.

       14.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 14, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       15.    With respect to the allegations of Paragraph 15, Defendant Ray admits that

Chauncey Jones was in a bedroom when he arrived at the scene. He is without sufficient

knowledge or information to admit or deny the remaining allegations of this paragraph;

therefore, the allegations are denied.

       16.    With respect to the allegations of Paragraph 16, Defendant Ray admits his

gun was drawn. The remaining allegations of Paragraph 16 are denied.

       17.    Denied.

       18.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 18, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.

       19.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 19, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.

       20.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 20, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.



                                                3
          Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 4 of 12




       21.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 21, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       22.    Denied.

       23.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 23, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       24.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 24, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       25.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 25, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       26.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 26, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       27.     Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 27, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.

       28.    With respect to the allegations of Paragraph 28, Defendant Ray admits

Plaintiff is quoting from the OCPD Operations Manual.



                                                4
          Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 5 of 12




       29.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 29, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       30.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 30, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       31.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 31, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       32.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 32, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       33.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 33, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       34.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 34, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       35.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 35, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.



                                                5
          Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 6 of 12




       36.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 36, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.

       37.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 37, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.

       38.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 38, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.

       39.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 39, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       40.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 40, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       41.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 41, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       42.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 42, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.



                                                6
          Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 7 of 12




       43.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 43, which relate to the actions of other parties at the

scene; therefore, the allegations are denied.

       44.    Defendant Ray is without sufficient knowledge or information to admit or

deny the allegations of Paragraph 44, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       45.    The allegations of Paragraph 45 of Plaintiff’s Second Amended Complaint

do not pertain to Defendant Ray, and are therefore neither admitted nor denied.

       46.    With respect to the allegations of Paragraph 46, Defendant Ray admits

Plaintiff was not charged with or convicted of a crime arising out of this incident. He is

without sufficient knowledge or information to admit or deny the remaining allegations;

therefore they are denied.

                               IV. CAUSES OF ACTION

                             COUNT I—42 U.S.C. §1983
                    Fourth Amendment Violation—Excessive Force
                        (As to Defendants Bradley and Staggs)

       47-51. This cause of action is not asserted against Defendant Ray, and the

allegations address the actions and/or liability of separate defendants; therefore no response

from Defendant Ray is necessary.

                          COUNT II—42 U.S.C. §1983
                 Fourth Amendment Violation—Failure to Intervene
                             (As to Defendant Ray)

       52.    Defendant Ray’s responses to the allegations contained in Paragraphs 1-51

of Plaintiff’s Second Amended Complaint are restated and incorporated by reference.

                                                7
         Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 8 of 12




      53.    With respect to Paragraph 53, Defendant Ray admits he was nearby when

Defendants Bradley and Staggs handcuffed Plaintiff. The remaining allegations of

Paragraph 53 are denied.

      54.    Denied.

      55.    Denied.

      56.    Denied.

      57.    Denied.

                       COUNT III—ASSAULT AND BATTERY
                       Oklahoma Governmental Tort Claims Act
                              (As to Defendant City)

      58-68. This cause of action is not asserted against Defendant Ray, and the

allegations address the actions and/or liability of a separate defendant; therefore no

response from Defendant Ray is necessary.

                   COUNT IV—NEGLIGENT PERFORMANCE
                    OF A LAW ENFORCEMENT FUNCTION
                    Oklahoma Governmental Tort Claims Act
                           (As to Defendant City)

      69-70. This cause of action is not asserted against Defendant Ray, and the

allegations address the actions and/or liability of a separate defendant; therefore no

response from Defendant Ray is necessary.




                                            8
            Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 9 of 12




                   COUNT V—STATUTORY EXCESSIVE FORCE
                     Oklahoma Governmental Tort Claims Act
                            (As to Defendant City)

       71-72. This cause of action is not asserted against Defendant Ray, and the

allegations address the actions and/or liability of a separate defendant; therefore no

response from Defendant Ray is necessary.

                          COUNT VI—MORALES CLAIM
                       Oklahoma Governmental Tort Claims Act
                              (As to Defendant City)

       73-74. This cause of action is not asserted against Defendant Ray, and the

allegations address the actions and/or liability of a separate defendant; therefore no

response from Defendant Ray is necessary.

                                   V. RELIEF REQUESTED

       75.     Denied. With respect to the prayer for judgment and relief following

Paragraph 75, Defendant Ray denies Plaintiff is entitled to recover compensatory or

nominal damages, punitive damages, pre-judgment or post-judgment interest, litigation

expenses, costs, attorneys’ fees or any other relief.

                                            DEFENSES

       1.      Plaintiff has failed to state a claim against Defendant Ray in his individual

capacity for any relief under 42 U.S.C. § 1983.

       2.      Plaintiff has failed to state a claim against Defendant Ray under the Fourth

Amendment of the United States Constitution.




                                              9
            Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 10 of 12




       3.      Defendant Ray was acting under color of law, within the course and scope of

his employment as a police officer for the City of Oklahoma City, and within the training

provided to him by the City of Oklahoma City.

       4.      Defendant Ray was acting pursuant to his statutory duties as a law

enforcement officer with respect to all of his interactions with Plaintiff.

       5.      Defendant Ray was acting in good faith and without malice towards Plaintiff

or reckless disregard for Plaintiff’s Fourth Amendment rights.

       6.      Plaintiff’s detention was lawful, and was supported by reasonable suspicion

and/or probable cause.

       7.      Defendant Ray was entitled to rely on information received from other

officers.

       8.      Any force used in this case was objectively reasonable, necessary and

appropriate in light of the circumstances with which he was confronted.

       9.      Defendant Ray had no reasonable opportunity to intervene or prevent the use

of force by other officers.

       10.     Any damages sustained by Plaintiff were caused by her own unlawful,

intentional and/or negligent acts.

       11.     Defendant Ray is entitled to qualified immunity.

       11.     Defendant Ray’s actions did not violate clearly established law.

       12.     Claims based on violations of state law or police procedure are not actionable

under 42 U.S.C. §1983.



                                              10
         Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 11 of 12




       13.     Some or all of the claims asserted by Plaintiff are barred by the statute of

limitations.

       14.     Plaintiff’s damages are subject to and limited by 12 O.S. §3009.1.

       15.     Any noneconomic damages claimed by Plaintiff are subject to the statutory

limitations contained in 23 O.S. § 61.2.

       16.     Defendant Ray is entitled to settlement, credit or an off-set regarding any

settlement with any other party in this case pursuant to Okla. Stat. tit. 12, § 832(H) and/or

federal common law.

       WHEREFORE, Defendant James Ray, having fully answered, requests that this

Court grant judgment to him and against the Plaintiff, with costs and attorney fees.



                                                  Respectfully submitted,

                                                  s/ Stacey Haws Felkner
                                                  Ambre C. Gooch, OBA No. 16586
                                                  Stacey Haws Felkner, OBA No. 14737
                                                  COLLINS, ZORN & WAGNER, P.C.
                                                  429 N.E. 50th Street, 2nd Floor
                                                  Oklahoma City, OK 73105-1815
                                                  Telephone: (405) 524-2070
                                                  E-mail: acg@czwlaw.com
                                                   shf@czwlaw.com

                                                  ATTORNEYS FOR DEFENDANTS
                                                  BRADLEY, STAGGS and RAY, in their
                                                  individual capacities




                                             11
         Case 5:21-cv-00457-R Document 17 Filed 06/15/21 Page 12 of 12




                             CERTIFICATE OF SERVICE

       I hereby certify that on June 15, 2021, I electronically transmitted this filing to the
Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrant:

       Damario Solomon-Simmons, email at: dss@solomonsimmons.com
       Kymberli J. M. Heckenkemper, email at: kheckenkemper@solomonsimmons.com
       SOLOMON SIMMONS LAW, PLLC
       601 S. Boulder Ave., Suite 600
       Tulsa, OK 74119

       J. Spencer Bryan, email at: jsbryan@bryanterrill.com
       Steven J. Terrill, email at: sjterrill@bryanterrill.com
       BRYAN & TERRILL
       3015 E. Skelly Dr., Suite 400
       Tulsa, OK 74105

       M. Kevin McIlwain, email at: kmcilwain@smilinglaw.com
       SMILING, SMILING & BURGESS
       Bradford Place, Suite 300
       9175 S. Yale Avenue
       Tulsa, OK 74137
       Attorneys for Plaintiff

       Richard N. Mann, email at: Richard.mann@okc.gov
       Thomas L. Tucker, email at: thomasltucker@okc.gov
       Assistant Municipal Counselor
       City of Oklahoma City
       200 N. Walker Avenue, Suite 400
       Oklahoma City OK 73102
       Attorneys for Defendant City of Oklahoma City


                                                         s/ Stacey Haws Felkner
                                                         Stacey Haws Felkner




                                             12
